The petitioners claim a mechanic's lien on a house which they contracted to build for the defendants.
The paper filed by them in this case as the commencement of legal process is as follows:
"Account.
"John and Emily C. Greenwell,
"To Lachlan, Ewen and Fred McPherson, doing business in the City of Providence as McPherson  Co., Dr. 1904. Nov. 30. To amount due under written contract for the erection of a house on the corner of Berkshire and Salina Streets in the City of Providence ......  $1,550 00 For extra work done on said house ...........................     200 00 _________ Total .................................................  $1,750 00"
A majority of the court think that the first item of this paper reasonably fulfills the requirements of chapter 206 of the General Laws, as interpreted in Goff v. Hosmer, 20 R.I. 91, 94, and in Murphy v. Guisti, 22 R.I. 588 and 26 R.I. 306. The contractors had performed part of the work, which was to be paid for in installments at different stages of the work. These sums were fixed by the contract, not dependent upon an account. They had received a portion of the amount agreed to be paid, and their demand is for the balance.
We think that in the case of a contractor whose compensation is fixed by agreement, and where the amounts paid are as well known to the owner as to himself, the statute should be construed with some liberality. The distinction between the requirements of section 7 and of section 9, pointed out in the case of Murphy
v. Guisti, supra, in the 22nd R.I., should not be ignored. The item for extra work done on said house, $200, is not, in our opinion, sufficient. The sum stated was not agreed upon or fixed, but must have been the result of computation. The elements of this computation were the subject of an account which should have been given. The number of days' work and when performed, and the price or prices charged, at least, should appear.
The petition does not set forth the particulars of the complainants' *Page 180 
demand as required by section 9, except inferentially. A copy of the contract is annexed to it, but it does not state how far the work had progressed and what installments were claimed to be due, nor what payments had been received. These items, however, may be supplied by amendment. Murphy v. Guisti, 22 R.I. 588.
The petition when amended may be prosecuted for the amount due on the contract.
Motion to dismiss denied.